Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 1 of 25 PageID #: 53
                                                                                 FILED: 3/11l2020
                                                                                         3/11/2020 4:02 PM
                                                                                 David Trantham
                                                                                 Denton County District Clerk
                                                                                 By: Kristie Kaviani, Deputy


                                   CAUSE NO.
                                         NO.          20-2345-393

ANGELINA'S MEXICAN
           MEXICAN RESTAURANT                            §                IN THE DISTRICT COURT
          Plaintiff                                      §
                                                         §
vs.
vs.                                                      §
                                                         §
ALLIED INSURANCE COMPANY                                 §                      JUDICIAL DISTRICT
                                                                                TUDICIAL
OF AMERICA                                               §
and                                                      §
MARY KEEFER                                              §
     Defendants                                          §              DENTON COUNTY, TEXAS

                              PLAINTIFF'S
                              PLAINTIFF'SORIGINAL
                                          ORIGINALPETITION
                                                   PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

        ANGELINA'S MEXICAN
        ANGELINA'S MEXICAN RESTAURANT,
                           RESTAURANT, Plaintiff
                                       Plaintiff herein,
                                                 herein, files
                                                         files this Original
                                                                    Original Petition
                                                                             Petition

against Defendants ALLIED INSURANCE COMPANY OF
                                            OF AMERICA
                                               AMERICA ("ALLIED") and MARY

KEEFER ("KEEFER") and, in
       ("KEEFER") and, in support
                          support of
                                  of PLAINTIFF'S
                                     PLA1NTiFF' S causes
                                                  causes of
                                                         of action,
                                                            action, would
                                                                    would respectfully show

the Court the following:


                           I. DISCOVERY
                           I. DISCOVERY CONTROL
                                        CONTROLPLAN
                                                PLANLEVEL
                                                     LEVEL

        1.      Plaintiff intends for discovery to be conducted under Level
                Plaintiff                                             Leve133 of
                                                                              of Rule 190
                                                                                      190 of
                                                                                          of the Texas

Rules of Civil Procedure. This case involves
                                    involves coinplex
                                             complex issues and will require
                                                                      require extensive
                                                                              extensive discovery.
                                                                                        discovery.

Therefore,
Therefore, Plaintiff
           Plaintiff will
                     will ask
                          ask the Court to order that discovery
                                                      discovery be conducted
                                                                   conducted in
                                                                             in accordance
                                                                                accordance witli
                                                                                           with a

discovery control plan tailored to the particular circumstances of this suit.


                                     II. CLAIM
                                     II. CLAIMFOR
                                               FORRELIEF
                                                   RELIEF


        2.      As required by Rule 47(b), Texas
                                           Texas Rules
                                                 Rules of
                                                       of Civil
                                                          Civil Procedure, Plaintiff's counsel states
                                                                Procedure, Plaintiffs

the damages sought are in an amount
                             amount within  the jurisdictional
                                    within the   jurisdictional limits
                                                                 limits of
                                                                        of this
                                                                            this Court.    required by
                                                                                 Court. As required

Rule 47(c), Texas
            Texas Rules of Civil Procedure,
                                 Procedure, PLAINTIFF'S
                                            PLAINTIFF'S counsel states that Plaintiff
                                                                            Plaintiff is
                                                                                      is seeking
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 2 of 25 PageID #: 54




 monetary
 monetaiy relief over $200,000
          relief over $200,000 but     more than
                               but not more than $1,000,000,
                                                 $1,000,000, including damages of any kind,
                                                             including damages        kind,

 penalties, costs,
 penalties, costs, expenses,
                   expenses,prejudgment
                             prejudgmentinterest,
                                         interest,and
                                                   andattorney's
                                                       attorney'sfees.
                                                                  fees. A jury,
                                                                          jury, however,
                                                                                however, will
                                                                                         will

 ultimately
 ultimately determine
            determine the
                       the amount
                           ainount of
                                   of monetary
                                      monetary relief
                                                relief actually
                                                        actuallyawarded.
                                                                 awarded. Plaintiff also seek pre-
                                                                          Plaintiff also

 judgment and post-judgment interest at the highest legal rate.
              post judgment interest


                                            I. THE PARTIES


        3.
        3.        Plaintiff is a Texas resident who resides in DENTON County, Texas.

        4.        Defendant, ALLIED INSURANCE COMPANY
                                              COMPANY OF
                                                      OF AMERICA
                                                         AMERICA ("ALLIED")
                                                                  ("ALLIED") is in

 the business of insurance in the
                              the State
                                  State of
                                        of Texas.
                                           Texas. The insurance business done by ALLIED in Texas

 includes, but is not limited to, the following:


        •         The making and issuing of contracts of insurance with the Plaintiff;

        •         The  taking or
                  The taking   or receiving
                                   receiving of
                                             of application
                                                 application for
                                                             for insurance,
                                                                  insurance, including
                                                                             including the Plaintiffs
                                                                                       the Plaintiff's
                  application for insurance;

        •         The receiving
                  The   receiving or
                                  or collection
                                      collection of
                                                  ofpremiums,
                                                      premiums, commissions,
                                                                   commissions, membership
                                                                                 membership fees,
                                                                                                fees,
                  assessments,
                  assessments, dues
                                dues or
                                     or other  consideration for
                                        other consideration   for any
                                                                  any insurance
                                                                      insurance or
                                                                                or any
                                                                                   any part thereof,
                                                                                             thereof,
                  including any such consideration or payments from the Plaintiff; and

        •         The issuance
                       issuance or delivery
                                   delivery of contracts
                                               contracts of
                                                          of insurance
                                                              insurance to
                                                                         to residents
                                                                            residents of
                                                                                       of this
                                                                                           this state
                                                                                                state or a
                  person authorized to do business in this state, including the Plaintiff.


 This defendant may
 This defendant may be served by
                    be served by serving
                                 serving its
                                          its registered
                                               registered agent
                                                          agent CORPORATION
                                                                CORPORATION SERVICE

         at 211
 COMPANY at 211 E.
                E. 7Tg
                   7TH ST., STE. 620,
                                 620, AUSTIN,
                                      AUSTIN,TEXAS
                                              TEXAS78701-3218.
                                                    78701-3218. Service is requested

                           receipt requested at this time.
 by certified mail, return receipt


        5.        Defendant, MARY KEEFER ("KEEFER"), is
                                                     is aa licensed
                                                           licensed insurance adjuster residing

 in the State of Texas, and may be served with
                                          with process of service
                                                          service by
                                                                  by certified
                                                                     certified mail,
                                                                               mail, return receipt

 requested, at:


                                                    2 of 25
                                                    2of25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 3 of 25 PageID #: 55




               KEEFER, P.O.
          MARY KEEFER, P.O.Box
                            Box182068,  Columbus,O>FI
                                182068,Columbus,  OH 43218-2068.
                                                      43218-2068.


                               IV. JURISDICTION AND VENUE

          6.    This court has subject matter jurisdiction of this cause of action because it involves

 an amount in controversy in excess of the minimum jurisdictional limits of this Court.

          7.    Venue
                Venue isis proper
                           properininDENTON
                                      DENTONCounty
                                             Countyunder Tex.
                                                     under    Civ.
                                                           Tex. Civ.Prac. & Rem.
                                                                    Prac. &  Rem. Code
                                                                                  Code

 §15.002(a)(1)
 § 15.002(a)(1)because
                becauseall
                        all or
                            or aa substantial
                                  substantial part
                                              part of
                                                   of the
                                                      the events
                                                          events or
                                                                 or omissions giving rise to the claim

 occurred in said County. In particular, the loss at issue occurred in this County.


                                 V. FACTUAL BACKGROUND

          8.
          8.    Plaintiff
                Plaintiff isis the
                                the owner
                                    owner of
                                          of aa Texas
                                                Texas Commercial
                                                      Commercial Insurance Policy (No. ACP
                                                                                       ACP

 BPFL3027687350)
 BPFL3027687350) hereinafter referred to as "the Policy", which was
                                                                was issued by ALLIED.
                                                                              ALLIED.

          9.    Plaintiff owns the insured property, which is specifically located at 4851 MAIN

 STREET, THE COLONY, TEXAS 75056, (hereinafter
                                  (hereinafter referred
                                               referred to as "the Property")
                                                                   Property").

          10.
          10.   During the terms of said policy, on or about
                                                       about SEPTEMBER
                                                             SEPTEMBER 28, 2018, under Claim

 No. 954799-GH
 No.            andPolicy
     954799-GH and PolicyNo.
                          No.ACP
                             ACPBPFL3027687350,
                                 BPFL3027687350,aa storm      the DENTON
                                                   storm hit the  DENTON County
                                                                         County

area, damaging Plaintiffs
               Plaintiff's property. Plaintiff
                                     Plaintiffsubsequently
                                               subsequently filed a claim
                                                                    claim on
                                                                          on Plaintiff's
                                                                             Plaintiff's insurance

policy.

          11.
          11.   Defendants improperly denied
                                      denied the
                                             the claim.
                                                 claim. Defendants did this by undervaluing the

hail/wind damage that was evident on the property.

          12.
          12.   KEEFERwas
                KEEFER wasassigned
                            assigned
                                   asas
                                      ananindividual
                                           individualadjuster
                                                      adjusteron
                                                               on the
                                                                  the claim,
                                                                       claim, conducted
                                                                               conducted a

substandard investigation
substandard  investigationand
                           andinspection
                               inspectionof
                                          ofthe
                                             the property,
                                                 property,and  prepared aa report
                                                           and prepared    report that failed to

include all of the damages that she noted during the inspection, and undervalued the damages she

observed during the
observed during  the inspection.          unreasonable investigation
                                 KEEFER's unreasonable
                     inspection. KEEFER's              investigationled
                                                                     led to
                                                                          to the denial of
                                                                             the denial



                                                  3 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 4 of 25 PageID #: 56




 Plaintiffs  claim.
 Plaintiff's claim.

         13.
         13.     Plaintiff requested that Defendant, ALLIED cover the cost of repairs to the

 Property pursuant to the Policy, inchiding
                                  including but not limited to, repair and/or replacement of the

 roof, interior and exterior damage to the Property.

         14.
         14.     As detailed in
                 As detailed  in the
                                  theparagraphs
                                      paragraphs below,
                                                  below, ALLIED
                                                         ALLIED wrongfully
                                                                wrongfully undervalued
                                                                           undervalued and
                                                                                       and

 denied Plaintiff's
        Plaintiffs claim
                    claim for
                          for repairs
                               repairs to
                                        to the
                                            the Property,
                                                Property, even
                                                          even though
                                                               though the
                                                                      the Policy
                                                                          Policy provided
                                                                                 provided coverage
                                                                                          coverage

 for losses such as
                 as those
                    those suffered
                          suffered by
                                   by Plaintiff.
                                      Plaintiff. Furthermore, ALLIED
                                                              ALLIEDfailed
                                                                     failed to
                                                                            to pay
                                                                               pay Plaintiffs
                                                                                   Plaintiff's

 claim by not
 claim by not providing
              providing full
                         full coverage
                              coverage for
                                        for the
                                             the damages
                                                 damages sustained by
                                                                   by Plaintiff.
                                                                      Plaintiff. To
                                                                                  Todate,
                                                                                     date,ALLIED
                                                                                          ALLIED

 continues to delay in the payment for the damages to the Property.

         15.
         15.     ALLIED
                 ALLIED and KEEFER perfornied
                        and KEEFER performed an
                                              an outcome-oriented
                                                  outcome-oriented investigation
                                                                    investigation of
                                                                                  of

 Plaintiffs   claim, which
 Plaintiff's claim,  which resulted
                            resulted in
                                      in aa biased,
                                            biased, unfair and inequitable evaluation of Plaintiff's losses

 on the property.

         16.
         16.     ALLIED
                 ALLIED failed
                         failed to perform its
                                to perform its contractual
                                                contractual duty
                                                            duty to
                                                                  toadequately
                                                                     adequately compensate
                                                                                 compensate

 Plaintiff under the terms of
 Plaintiff under           of her
                              her Policy.
                                  Policy. Specifically,
                                          Specifically, ALLIED
                                                        ALLIED refused to pay the full proceeds
                                                                                       proceeds

 of the
    the Policy
        Policy after
               after conducting
                     conducting an
                                an outcome-oriented
                                   outcome-oriented investigation, although
                                                                   although due
                                                                            due demand
                                                                                demand was made

 for proceeds to be
                 be paid
                    paid in
                          in an
                              anamount
                                 amountsufficient
                                        sufficient to
                                                    tocover
                                                       coverthe  damaged property,
                                                             thedamaged  property, and
                                                                                   and all
                                                                                       all conditions
                                                                                           conditions

 precedent to
 precedent    recovery under
           to recovery under the
                             the Policy
                                 Policy have
                                        have been
                                             been carried
                                                  carried out  and accomplished
                                                          out and   accomplished by
                                                                                 by Plaintiff.
                                                                                     Plaintiff.

 ALLIED's  conduct constitutes
 ALLIED's conduct  constitutes aa breach
                                  breach of
                                         of the
                                             the insurance contract between it and Plaintiff.


         17.
         17.     Pleading further,
                 Pleading further, ALLIED
                                   ALLIED misrepresented
                                          misrepresentedtoto Plaintiff
                                                             Plaintiffthat
                                                                       that the damage to the
                                                                            the damage     the

 Property was
          was not
              not covered
                  covered under
                          under the
                                the Policy,
                                    Policy, even
                                            even though the damage
                                                            dainage was caused by a covered

 occurrence.  Similarly,ALLIED
 occurrence. Similarly,  ALLIEDand
                                andits
                                    itsadjuster
                                        adjuster failed
                                                  failed to
                                                          to recognize
                                                              recognize that
                                                                         that the
                                                                               the number
                                                                                   number of
                                                                                          of damaged
                                                                                             damaged

 tiles and tiles that would be damaged in the repair warrant replacement of the subject roof.
                                                                                        roof


         18.
         18.     ALLIED
                 ALLIED failed   to make
                         failed to  make an
                                         an attempt
                                            attempt to
                                                     to settle
                                                        settle Plaintiffs        in aa fair
                                                               Plaintiff's claim in     fair manner,
                                                                                             manner,

                                                    4 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 5 of 25 PageID #: 57




 although
 although it
          it was
             was aware
                 aware of its liability
                              liability to Plaintiff under
                                                     under the
                                                           the Policy.
                                                               Policy. Its conduct constitutes
                                                                       Its conduct constitutes a

 violation     the Texas
 violation of the   TexasInsurance
                           InsuranceCode,
                                     Code,Unfair
                                           UnfairSettlement
                                                  Settlement Practices.
                                                              Practices. TEX.
                                                                         TEX. INS.
                                                                               INS. CODE
                                                                                     CODE

 §541.060(a)(2)(A).


         19.     ALLIED  failed to
                 ALLIED failed   to explain
                                    explain to
                                            to Plaintiff
                                               Plaintiff any valid reason for its coverage denial and offer

 of an inadequate
       inadequate settlement.                         to offer
                  settlement. Specifically, it failed to offer Plaintiff
                                                               Plaintifffull
                                                                         fullcompensation,
                                                                              compensation, without
                                                                                            without any

       explanation why
 valid explanation why full
                       full payment
                            payment was
                                    was not
                                        not being
                                            beingmade.
                                                  made.Furthermore,
                                                       Furthermore,ALLIED
                                                                    ALLIED did not communicate

 that any future settlements or payments would be foi-thcoming
                                                  forthcoming to pay for the entire loss covered under

 the Policy, nor did itit provide
                          provide any
                                  any explanation
                                       explanation for the
                                                       the failure
                                                           failure to
                                                                   to adequately
                                                                      adequately settle Plaintiff's claim.
                                                                                                    claim.

 ALLIED conduct
 ALLIED conduct is a violation
                     violation of
                               of the
                                   the Texas
                                       TexasInsurance
                                             InsuranceCode,
                                                       Code,Unfair
                                                             UnfairSettlement
                                                                    SettlementPractices.
                                                                               Practices. TEX.
                                                                                          TEX. INS.

 CODE §541.060(a)(3).


        20.     ALLIED  failedto
                ALLIED failed  to meet
                                  meet its obligations under the
                                                             the Texas
                                                                 Texas Insurance
                                                                        Insurance Code
                                                                                  Coderegarding
                                                                                       regarding timely
                                                                                                  timely

 acknowledging Plaintiff's claim, beginning
               Plaintiff's claim, beginning an investigation of Plaintiff's claim, and
                                                                Plaintiff's claim, and requesting
                                                                                       requesting

 all information
 all  information reasonably
                  reasonablynecessary
                             necessarytoto investigate
                                            investigatePlaintiff's
                                                        Plaintiff'sclaim
                                                                    claimwithin
                                                                          within the  statutorily
                                                                                  the statutorily

 mandated
 mandated time of receiving notice
                            notice of
                                   ofPlaintiff's
                                      Plaintiff'sclaim.
                                                  claim.ItsItsconduct
                                                               conductconstitutes
                                                                       constitutes aa violation
                                                                                      violation of

 the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.055.


        21.     Further,
                Further, ALLIED
                         ALLIEDfailed
                                failedtoto accept
                                           accept or
                                                  or deny
                                                     deny Plaintiff's full and
                                                          Plaintiff's fiill and entire
                                                                                entire claim
                                                                                       claim

within
within the statutorily mandated
       the statutorily mandated time    receiving all necessary
                                time of receiving     necessary inforrnation.
                                                                 information. Its
                                                                              Its conduct
                                                                                  conduct

 constitutes a violation of
                         of the
                            the Texas
                                Texas Insurance
                                      Insurance Code,
                                                Code, Prompt Payment of
                                                                     of Claims.
                                                                        Claims. TEX.
                                                                                TEX. INS.
                                                                                     INS.

 CODE §542.056.


        22.                      meet its
                ALLIED failed to meet     obligations under the Texas
                                      its obligations           Texas Insurance
                                                                      Insurance Code regarding
                                                                                     regarding

payment of claims
           claims without delay. Specifically,
                                 Specifically, it has
                                                  has delayed
                                                      delayed full
                                                              full payment
                                                                   payment of             claim
                                                                           of Plaintiff's claim

and,
and, to
     to date,
        date, Plaintiff
              Plaintiffhas
                        hasnot  receivedfull
                            notreceived  fullpayment
                                              paymentforfor
                                                          thethe
                                                               claim.
                                                                 claim.Its
                                                                         Itsconduct
                                                                             conduct constitutes
                                                                                     constitutes a


                                                    5 of 25
                                                      of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 6 of 25 PageID #: 58




 violation     the Texas
 violation of the   TexasInsurance
                           InsuranceCode,
                                     Code,Prompt
                                            PromptPayment
                                                   PaymentofofClaims.
                                                               Claims.TEX.
                                                                       TEX. INS.
                                                                             INS. CODE
                                                                                  CODE

 §542.058.


        23.        From and after the time
                   From               time Plaintiff's claim
                                                       claim was presented
                                                                 presented to
                                                                            to ALLIED,
                                                                               ALLIED, its liability

 to pay the full claiin
                 claim in accordance
                          accordance with
                                     with the
                                          the terms
                                              terms of the
                                                       the Policy
                                                           Policy was
                                                                  was reasonably
                                                                      reasonably clear.
                                                                                 clear. However,
                                                                                        However, it

 has refused to
 has refiised to pay Plaintiff in
                 pay Plaintiff    full, despite
                               in full, despite there
                                                there being
                                                      being no       whatsoever upon
                                                            no basis whatsoever upon which
                                                                                     which a

 reasonable insurance company would have relied to deny
                                                   deny the
                                                         the full
                                                             full payment. ALLIED's conduct

 constitutes a breach of the common law duty of good
                                                good faith
                                                     faith and
                                                           and fair
                                                               fair dealing.


        24.        Additionally, ALLIED
                                 ALLIED knowingly
                                        knowingly or
                                                  orrecklessly
                                                     recklessly made
                                                                made false representations, as

 described above, as to material
                        material facts and/or knowingly
                                              knowingly concealed
                                                        concealed all
                                                                  all or part of material
                                                                                 material information

 from Plaintiff.


        25.        Because
                   Because of ALLIED's
                              ALLIED'swrongful
                                       wrongfulacts
                                                actsand
                                                     andomissions,
                                                        omissions, Plaintiff
                                                                   Plaintiff was
                                                                             was forced
                                                                                 forced to

retain the professional
           professional services
                         servicesof
                                  ofthe
                                     theattorney
                                         attorneyand
                                                  andlaw
                                                      lawfirm
                                                           firmwho
                                                                whoisisrepresenting
                                                                         representingPlaintiff
                                                                                     Plaintiff

with respect to these causes of
                             of action.


                                      VI. CAUSES OF ACTION

        26.        Each of the foregoing paragraphs is incorporated by reference in the following:

  I.    Breach of Contract (ALLIED Only)

        27.        ALLIED
                   ALLIED had
                          had aa contract
                                 contract of
                                          of insurance
                                             insurance with
                                                       with Plaintiff. ALLIED breached the terms
                                                            Plaintiff. ALLIED

of that contract by wrongfully denying
                               denying and undervaluing the claim and
                                                                  and Plaintiff     damaged
                                                                      Plaintiff was damaged

thereby.


        28.        As a result of KEEFER's material misrepresentation, ALLIED wrongfully denied

Plaintiffs claim even though the Plaintiff had
Plaintiff's                                had aa policy
                                                  policy to
                                                         to protect
                                                            protect the property. Consequently,
                                                                        property. Consequently,



                                                   6 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 7 of 25 PageID #: 59




ALLIED
ALLIED breached
       breached the
                the terms
                    terms of
                          of the
                             the contract
                                 contract when
                                          when itit denied
                                                    denied the
                                                           the claim
                                                               claim to the detriment
                                                                            detriment of the

Plaintiff.

        29.     To date, Defendant ALLIED continues
                                          continues to
                                                    to delay in the payment for the damages to

the Property. As such,
    Properry. As such, Plaintiff
                       Plaintiff has
                                 has not
                                     not been
                                         been paid
                                              paid in
                                                   in full for the damages to her Property.

        30.     Defendant
                Defendant ALLIED
                          ALLIED failed
                                  failed to perform its
                                         to perform      contractual duties
                                                    its contractual  duties to
                                                                             to adequately
                                                                                 adequately

compensate
compensate Plaintiff
           Plaintiffunder
                     underthe
                           theterms
                               termsof
                                     of the
                                         the Policy. Specifically, itit refused
                                             Policy. Specifically,      refused to     the full
                                                                                to pay the full

proceeds of the Policy,
proceeds        Policy, although
                        although due
                                 due demand
                                     demand was
                                            was made
                                                made for
                                                     for proceeds
                                                         proceeds to
                                                                  to be paid in an
                                                                                an amount
                                                                                   amount

sufficient
sufficient to cover the damaged
                        damaged Property,
                                Property, and
                                          and all
                                              all conditions
                                                  conditions precedent
                                                             precedent to recovery upon
                                                                                   upon the
                                                                                        the

Policy
Policy had      carried out and
       had been carried     and accomplished
                                accomplished by
                                             by Plaintiff  Defendant ALLIED's
                                                Plaintiff. Defendant ALLIED's conduct
                                                                               conduct

constitutes a breach of the insurance contract between ALLIED and Plaintiff
                                                                  Plaintiff.

II.                              Statute (ALLIED
        Prompt Payment of Claims Statute (ALLIED Only)


        31.     The failure
                    failure of ALLIED
                               ALLIED to
                                      to pay
                                         pay for the losses
                                             for the losses and/or to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Article 542.051 et seq.
                                                                                           seq, of

the Texas Insurance Code.

        32.     For noncompliance with
                For noncompliance with the Texas Insurance
                                       the Texas Insurance Code,
                                                           Code, Prompt
                                                                 Prompt Payment
                                                                        Payment of
                                                                                of

Claims, Plaintiffisisentitled
Claims, Plaintiff     entitledtotothe
                                   theamount
                                       amountof
                                             ofPlaintiff's
                                                Plaintiff'sclaim,
                                                            claim,as
                                                                  as well
                                                                     well as
                                                                          as any penalties
                                                                                 penalties and interests

per annum on the ainount                 damages, together
                 amount of such claim as damages, together with attorney's
                                                                attorney's fees as set forth in

Article 542.060 of the Texas Insurance Code.

        33.     Failing to acknowledge or investigate
                                          investigate the claim or to request from Plaintiff all items,

statements, and forms ALLIED reasonably believed would be required within the time constraints

                             542.055; Failing to notify
provided by Tex. Ins. Code § 542.055;
provided                                                                        its acceptance
                                                 notify Plaintiff in writing of its acceptance or

rejection of the Claim within the applicable time constraints provided by Tex. Ins. Code § 542.056;

                                     following ALLIED's receipt of all items, statements, and
and/or Delaying payment of the Claim following

                                                  7 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 8 of 25 PageID #: 60




 forms reasonably requested
                  requested and required,
                                required, longer
                                          longer than
                                                 than the
                                                      the amount
                                                          amount of
                                                                 of time provided by Tex.
                                                                                     Tex. Ins.
                                                                                          Ins.

 Code § 542.058.

          34.    Specifically, the damage
                                   damage to Plaintiff's property
                                                         property occuiTed as aa result of aa wind/hail
                                                                  occurred as                 wind/hail

 storm that occurred on SEPTEMBER 28, 2018. Accordingly,
                                            Accordingly, itit has been well over
                                                                            over sixty
                                                                                 sixty (60)
                                                                                       (60) days

 since the date the damage occurred to the Plaintiff's property (in accordance with Article 542.058
                                                                                            542.058

 of the Texas
        Texas Insurance Code),
                        Code), which, in turn, causes the Plaintiff to be entitled to 18%
                                                                                      18% interest and

 attorneys'  fees as
 attorneys' fees  as set
                     set forth
                          forth in
                                 in Article
                                    Article 542.060
                                            542.060 of the Texas Insurance
                                                                 Insurance Code.

 III. Unfair Settlement
        Unfair          Practices
                Settlement         / Bad
                           Practices / BadFaith
                                           Faith(ALLIED
                                                 (ALLIEDand
                                                         andMARY
                                                            MARY KEEFER)
                                                                 KEEFER)

          A.    Actionable Conduct of Defendant ALLIED.

          35.   Defendants
                Defendants are
                           are required
                               required to  comply with
                                         to comply      Chapter 541
                                                   with Chapter         the Texas
                                                                541 of the   Texas hlsurance
                                                                                    Insurance

  Code.

          36.   Defendants violated § 541.051 of the Texas Insurance Code by:

                (1)     making statements misrepresenting the terms and/or benefits of
                                                                                    of the
                                                                                       the policy.

          37.   Defendants violated § 541.060 by:

                (1)     misrepresenting
                        misrepresenting to
                                        to Plaintiff
                                           Plaintiff a material
                                                       material fact
                                                                fact or policy provision relating
                                                                                         relating to

coverage at issue;

                (2)                attempt in good faith to effectuate a prompt, fair,
                        failing to attempt                                       fair, and
                                                                                       and equitable
                                                                                           equitable

settlement of
           of a claim with respect to which
                                      which the
                                            the insurer's
                                                insurer's liability had become reasonably clear;

                (3)     failing    promptly provide
                        failing to proinptly provide to Plaintiff a reasonable
                                                     to Plaintiff   reasonable explanation
                                                                               explanation of the
                                                                                              the

         the policy, in relation to the facts or applicable
basis in the                                     applicable law,
                                                            law, for
                                                                 for the
                                                                     the insurer's        of aa claim
                                                                         insurer's denial of    claim or

offer of
      of a compromise settlement of
                                 of a claim;

                (4)     failing
                        failing within
                                within aa reasonable
                                          reasonable time
                                                     time to
                                                          to affirm
                                                             affirm or
                                                                    or deny
                                                                       deny coverage
                                                                            coverage of a claim
                                                                                          claim to

Plaintiff or submit
Plaintiff or submit a reservation
                      reservation of
                                  of rights
                                     rights to Plaintiff; and



                                                  8 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 9 of 25 PageID #: 61




                (5)     refusing
                        refi.isingto
                                   to pay
                                      pay the
                                           the claim without conducting
                                               claim without conducting a reasonable
                                                                           reasonable investigation
                                                                                       investigation

 with respect to the claim;

        38.      Defendants violated § 541.061 by:

                (1)     making an untrue statement of material fact;

                (2)     failing to state aa material
                                            material fact necessary to make other statements made not

 misleading considering the circumstances under which the statements were made;

                (3)
                (3)     making a statement
                                 statement in
                                           in a manner that would mislead a reasonably prudent
                                                                                       pnident

 person to a false conclusion of a material fact;

                (4)     making a material
                                 material misstatement of law; and

                (5)     failing to disclose a matter required by law to be disclosed.

        39.            material times
                At all material  times hereto,
                                       hereto, Plaintiff
                                               Plaintiff was a consumer     purchased insurance
                                                               consumer who purchased insurance

 products and services from Defendants.
                            Defendants.

        B.      Actionable Conduct of Defendant
                                      Defendant(MARY
                                                (MARY KEEFER)
                                                      KEEFER)

        40.     Defendant KEEFER, as a contractor and/or adjuster assigned by ALLIED to assist

 with
 with adjusting
      adjusting the Claim. With regard
                    Claim. With  regard to
                                         to the
                                             the adjuster
                                                  adjuster Defendant
                                                           Defendant named
                                                                     named herein,
                                                                           herein, Plaintiff
                                                                                   Plaintiff alleges

 said adjuster made specific misrepresentations in violation of the Texas Insurance
                                                                          Insurance Code, §541.002,

 §541.060,
 §541.060, §541.061
           §541.061 and
                    and §541.003,
                        §541.003, to
                                   to include,
                                      include, but
                                               but not
                                                   not limited
                                                       limited to misrepresenting
                                                                  misrepresenting the
                                                                                  the scope
                                                                                      scope of

 damages
 damages caused
         caused by
                by the
                   the covered
                       covered wind/hail
                               wind/hail peril. Said Defendant adjuster also misrepresented the
                                         peril. Said

 true
 true cost
      cost of repairing all of the
                               the daiiiages
                                   damages caused
                                             caused by the storm, such
                                                                  such as damages to the structure,
                                                                                         structure,

interior architectural finishes, finish out, improvements and betterments,
                                                              betternients, and other extra expenses

associated
associated with
           with damage
                damage caused
                       caused by
                              by a wind/hail
                                   wind/hail storm.
                                             storm. Consequently,
                                                     Consequently, Defendant
                                                                   Defendant significantly
                                                                              significantly

underpaid the
underpaid  the claims
               claims to
                      to the detriment
                             detriment of the insured.
                                       of the          The named
                                              insured. The named Defendant adjuster acted with
                                                                 Defendant adjuster

actual awareness that said Defendant adjuster was misrepresenting the true scope and cost of repair


                                                    9 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 10 of 25 PageID #: 62




 in the estimate
 in                  Defendant adjuster
        estimate the Defendant adjuster prepared. Therefore, as
                                        prepared. Therefore, as an
                                                                an "Adjuster",
                                                                    "Adjuster", the
                                                                                 the Defendant
                                                                                     Defendant

 adjuster meets the definition of "person" under
                                           under §541.002,
                                                 §541.002, and therefore liable under §541.003 et

 seq. of the
         the Texas
             Texas Insurance
                   Insuraiice Code.
                              Code. The Defendant adjuster
                                                  adjuster misled
                                                           misled Plaintiff.
                                                                  Plaintiff. The acts and omissions
                                                                                          oinissions

 of the Defendant adjuster violate § 541 and § 542
                                               542 of
                                                   of the
                                                       the Texas
                                                           Texas Insurance
                                                                 Insurance Code,
                                                                           Code, for
                                                                                 for which
                                                                                     which Plaintiff

 seeks damages.


        41.     KEEFER's adjustment of the
                KEEFER's adjustment     the claim
                                             claim fraudulently,
                                                    fraudulently, wrongfully,
                                                                  wrongfully, deceptively
                                                                              deceptively and
                                                                                          and

 negligently
 negligently denied
             denied the claim and undervalued
                                  undervalued the
                                              the cost
                                                  cost of repair and/or
                                                                 and/or replacement    covered
                                                                        replacement of covered

 items of damage to the insured Property in the claim report, which resulted in Plaintiff receiving

 nothing from ALLIED to cover the losses sustained by Plaintiff
                                                      Plaintiff to repair and/or replace the insured

 Property
 Property damaged
          damaged by     Storm, excluding
                  by the Stonn, excluding the
                                          the amounts
                                              amounts of the
                                                          the deductible
                                                              deductible and
                                                                         and non-recoverable
                                                                             non-recoverable

 depreciation
 depreciation assessed
              assessed pursuant to the terms and
                       pursuant to           aiid conditions
                                                  conditions of
                                                             of the Policy for which Plaintiff was

 responsible.


        42.     Defendant KEEFER
                Defendant KEEFER conducted    substandard and
                                 conducted aa substandard      incomplete inspection
                                                          and incomplete  inspection of

 Plaintiff's
 Plaintiffls Property. Plaintiff's damages
             Property. Plaintiff's damages were
                                           were noted
                                                noted in an
                                                         an inaccurate
                                                             inaccurate report
                                                                        report and/or
                                                                               and/or estiinate
                                                                                      estimate of

 Plaintiffs                                 include many
                   damages, which failed to include
 Plaintiff's Storm damages,                         many of the damages
                                                                damages noted
                                                                        noted upon
                                                                              upon inspection
                                                                                   inspection

 and grossly underestimated and undervalued those damages that were included.


        43.     Further,
                Further, the above
                             above named adjuster
                                         adjuster in
                                                  in this litigation committed various acts and
                                                          litigation committed              and

 omissions
 omissions violative
           violative of the Texas
                            Texas Insurance
                                  Insurance Code to include
                                                     include perfornling
                                                             performing an
                                                                         an incomplete
                                                                             incomplete visual
                                                                                        visual

 inspection of the
 inspection of     property, and
               the property,     failing to inspect
                             and failing     inspect all
                                                     all affected
                                                          affected areas;
                                                                    areas; said
                                                                            said named
                                                                                  named adjuster
                                                                                         adjuster

 undervalued damages and failed to allow for adequate
                                             adequate funds
                                                      funds to cover the costs of repairs, and set

 out to deny properly covered
                      covered damages. These actions on the part of
                              damages. These                     of this named adjuster resulted
                                                                    this named

                               Plaintiff, as well
                payment to the Plaintiff,
 in a denial of payment                      well as delay
                                                     delay in Plaintiff's ability to fully
                                                              Plaintiffs ability     fully repair
                                                                                           repair the


                                                 10 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 11 of 25 PageID #: 63




 insured
 insured property.  Theabove-named
         property. The  above-named adjuster
                                     adjuster in
                                               in this
                                                   this suit
                                                         suitconducted
                                                              conducted ananoutcome-oriented
                                                                             outcome-oriented

 investigation designed
 investigation designed to
                         to minimize
                            minimize the
                                      the Plaintiff's
                                          Plaintiff's claim,
                                                      claim, and
                                                             and failed
                                                                 failed to promptly
                                                                           promptly provide
                                                                                    provide the
                                                                                            the

 Plaintiff        reasonable explanation
 Plaintiff with a reasonable explanation of
                                         of the basis of the policy in relation to the facts or
                                                                                             or applicable
                                                                                                applicable

 law, for the claim
              claim decision. The named
                    decision. The named adjuster's
                                        adjuster's actions
                                                   actions constitute unfair method of competition

 and an unfair or deceptive act in the
                                   the business
                                       business of
                                                of insurance.


         44.     As a result of
                             of KEEFER's
                                KEEFER's material
                                         material misrepresentation,
                                                  misrepresentation, ALLIED wrongfully denied

 Plaintiff's claim
             claim even though
                        though the Plaintiff
                                   Plaintiff had
                                             had aa policy
                                                    policy to
                                                           to protect
                                                              protect the property.
                                                                          property. Consequently,
                                                                                    Consequently,

 ALLIED breached
 ALLIED breached the
                  the terms
                      terms of
                            of the contract when
                               the contract when itit denied
                                                      denied the
                                                             the claim to the detriment
                                                                 claim to     detriment of the
                                                                                           the

 Plaintiff.


         45.    KEEFER
                KEEFER failed
                       failed to and/or refused
                                        refused to properly interview the Plaintiff to ascertain
                                                                                       ascertain

 other damages
       damages that
               that were not readily apparent
                                     apparent or would
                                                 would not be readily
                                                              readily apparent to an individual
                                                                                     individual

 unfamiliar with the Property in its pre-Storm condition.


 IV.
 1V.     Breach of Duty of Good Faith and Fair Dealing Against ALLIED.


         46.    Defendant, ALLIED, breached the common law duty of good faith and fair dealing

 owed to Plaintiff by denying or delaying
                                 delaying payment
                                          payment on the Claim when ALLIED knew or should

 have known liability was reasonably clear. Defendant, ALLIED is therefore liable to Plaintiff.
                                     clear. Defendant,


         47.    The mishandling of Plaintiff's claim has
                                                     has also caused a delay in the ability to fully

 repair the Property,
            Property, which
                      which has resulted
                                resulted in
                                         in additional
                                            additional damages.
                                                       damages. To date, Plaintiff has yet to receive

 the full payment
          payment to which it is entitled
                                 entitled under the Policy
                                                    Policy and
                                                           and has not been able to fully repair or

 replace the damage to the insured Property.




                                                   11
                                                   11 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 12 of 25 PageID #: 64




 V.        Attorney's Fees
                      Fees


           48.   Plaintiff engaged
                 Plaintiff engaged the undersigned attorney
                                   the undersigned attorney to prosecute this
                                                            to prosecute  this lawsuit
                                                                                lawsuit against
                                                                                         against

 Defendants and agreed
 Defendants and agreed to
                       to pay reasonable attorney's fees
                              reasonable attorney's fees and
                                                         and expenses
                                                             expenses through
                                                                      through trial
                                                                              trial and
                                                                                    and any

 appeal.

           49.   Plaintiff is entitled
                              entitled to reasonable and necessary
                                                         necessary attorney's fees
                                                                              fees pursuant
                                                                                   pursuant to TEX.

                   CODE §§ 38.001-38.003 because
 CIV. PRAC. & REM. CODE                  because Plaintiff is represented by an
                                                                             an attorney,

 presented the claim to Defendants,
                        Defendants, and Defendants
                                        Defendants did not tender the just amount
                                                                           amount owed
                                                                                  owed before
                                                                                       before

 the expiration of the 30th day after the claim was presented.

           50.
           50.   Plaintiff further prays that she
                                              she be
                                                  be awarded
                                                     awarded all reasonable attorney's
                                                             all reasonable attorney's fees incurred in

 prosecuting  itscauses
 prosecuting its  causesofof action
                             action through
                                     throughtrial
                                             trial and
                                                   and any
                                                       any appeal
                                                           appeal pursuant
                                                                  pursuant to
                                                                            to Sections
                                                                                Sections 541.152
                                                                                          541.152

 542.060 of the Texas Insurance Code.

                                VII.
                                VII. CONDITIONS
                                     CONDITIONSPRECEDENT
                                                PRECEDENT

           51.
           51.   All conditions precedent
                                precedent to
                                          to Plaintiff's right to recover have been
                                                                               been fully
                                                                                    fully performed,
                                                                                          performed,

 or have been waived by Defendants.

                                    VIII.
                                    VIII.DEMAllTD
                                          DEMANDFOR
                                                  FORJURY
                                                      JURY

           52.
           52.   Pursuant to
                          to Rule 216 of the Texas Rules of Civil
                                                            Civil Procedure,
                                                                  Procedure, Plaintiff herein request

 a jury trial and along with the filing of the Original Petition has tendered to the Clerk of the Court

 the statutory jury fee.

                                IX. REQUEST FOR DISCOVERY
                                IX.             DISCOVERY

           53.
           53.   Pursuant to the Texas Rules of Civil Procedure 194, you are requested to disclose,

 within fifty
        fifty (50) days
                   days after
                        after service
                              service of this request,
                                              request, the information or material
                                                                          material described
                                                                                   described in Rule

 194.2(a)-(k).




                                                  12 of25
                                                  12 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 13 of 25 PageID #: 65




         54.        You are also
                    You are  also requested
                                   requested to
                                              to respond
                                                  respond separately
                                                           separately to
                                                                       to the
                                                                           theattaclied
                                                                                attachedInterrogatories,
                                                                                         Interrogatories,

 Request for Production, and Request for Admission, and responses must be served in compliance

 with Rule 194.4 of the Texas Rules of Civil Procedure, to the undersigned attorney Jacqueline M.

 Sandoval
 Sandoval at PERRY
             PERRY DOIVIINGUEZ
                   DOMINGUEZ LAW   FIRM PLLC,
                               LAW FIRIVI PLLC,1045
                                                1045 Cheever
                                                     Cheever Blvd.,
                                                             Blvd., Suite 103, San

          Texas 78217,
 Antonio, Texas 78217, within fifty (50) days after service.


         Defendant
         Defendant is further notified
                   is further notified of
                                       of the      under the Texas
                                          the duty under     Texas Rules of Civil
                                                                            Civil Procedure
                                                                                  Procedure to

 supplement discovery answers and responses if the answer or response was incorrect when made;

 or if the answer or response, though correct when made, is no longer correct, true, or complete

                                               X.PRAYER
                                               X. PRAYER

         WHEREFORE, PREMISES CONSIDERED,
                             CONSIDERED, Plaintiff
                                         Plaintiff herein prays that, upon final hearing

 of the case, Plaintiff
              Plaintiff recover
                         recover all
                                 all damages
                                     damages fi-om
                                             from and against Defendants
                                                              Defendants that inay
                                                                              may reasonably
                                                                                   reasonably be

 established
 established by
             by aa preponderance
                   preponderance of
                                 of the evidence, and
                                    the evidence, and that Plaintiff be awarded
                                                      that Plaintiff    awarded attorney's fees
                                                                                           fees

 through
 through trial
         trial and appeal, costs of court,
                                    court, pre-judgment
                                           pre-judgment interest,
                                                        interest, post
                                                                  post-judgment interest, and
                                                                       judgment interest, and such
                                                                                              such

 other
 other and further relief, general
                           general or special,
                                      special, at law or in equity, to which Plaintiff may show it be

 justly entitled.

                                          Respectfully submitted,

                                         PERRY DOMINGUEZ LAW        LAW FIRM
                                                                         FIRM PLLC
                                         1045 Cheever Blvd.,
                                                        Blvd., Suite 103
                                         San ~ntonio,
                                               ntonio, Texas
                                                       Texas 78217
                                         Telephone:
                                     / ~Telepilone:     (210) 562-2875
                                   /     Facsi ile:
                                         Facsi  ile:    (210) 570-23
                                   ~
                                   BY:
                                          ,,I/acq
                                              acq eline      andoval
                                                   eline "andoval
                                           State ar ar
                                           Stat      No.   24096652
                                                       No.24096652
                                           jacqiichilggp_dattorney.com
                                           jacqueline  a~~dattorney.copn
                                           1Vlarc   Whyte
                                           Marc Whyte
                                           State Bar. No. 24056526
                                           mwhyte@whytepllc.com
                                           inwh   t~e~whytepllc.com
                                           ATTORNEYS FOR PLAINTIFF

                                                     13 of 25
                                                     13 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 14 of 25 PageID #: 66




                             DEFINITIONS AND INSTRiJCTIONS
                                             INSTRUCTIONS
    A.   These Responses call            personal and
                           call for your personal and present knowledge,
                                                              knowledge, as
                                                                          as well
                                                                             well as the present
         knowledge
         knowledge of    your attorneys,
                      of your  attorneys, investigators
                                          investigators and other agents,
                                                        and other agents, and
                                                                           and for
                                                                                for information
                                                                                     information
         available to you and to them.

    B.   If you cannot answer a particular Interrogatory in full after exercising due diligence to
         secure
         secure the  information to
                 the infonnation        so, please
                                 to do so,  please state
                                                   state so and
                                                             and answer
                                                                  answer toto the
                                                                               the extent
                                                                                    extent possible,
                                                                                           possible,
         specifying and explaining your inability to answer the remainder and stating whatever
         infoiination
         information or knowledge you have concerning the unanswered portion.

    C.   If you claim that any document which is required to be identified or produced by you
         in any response is privileged:

                1. Identify the document's title and general subject matter;
                1.

                2. State its date;

                3. Identify all persons who participated in its preparation;

                4. Identify the persons for whom it was prepared or to whom it was sent;

                5. State the nature of the privilege claimed; and

                6. State in detail each and every fact
                6.                                fact upon
                                                       upon which you base your claim for
                   privilege.

   D.    "Documents," includes any written, recordedrecorded or graphic matter, however produced or
         reproduced,
         r.eproduced,of of every
                           every kind
                                   kind regardless
                                          regardless of of where
                                                            where located
                                                                   located including,
                                                                             including, but
                                                                                         but not   limited to,
                                                                                               not liinited
         medical    records, tax
         medical records,       tax returns,
                                       returns, earnings
                                                   earnings statements,
                                                                statements, anyany summary,
                                                                                     summary, schedule,
                                                                                                     schedule,
         memorandum,
         memorandum, note,        statement, letter,
                          note, statement,      letter, telegraph,
                                                         telegraph, interoffice
                                                                      interoffice communication,
                                                                                   communication, report,
                                                                                                        report,
         diary, ledger,
         diary,  ledger, journal,
                           journal, log,      desk or
                                       log, desk      or pocket
                                                           pocket calendar
                                                                     calendar oror notebook,
                                                                                    notebook, day  day book,
                                                                                                         book,
         appointment
         appointment book,
                        book, pamphlet,
                                 pamphlet, periodical,
                                               periodical, worksheet,
                                                              worksheet, cost
                                                                            cost sheet,
                                                                                  sheet, list,  graph, chart,
                                                                                         list, graph,    chart,
         telephone
         telephone or oraloral conversation,
                                 conversation, study,
                                                   study, analysis,
                                                             analysis, transcript,
                                                                         transcript, minutes,
                                                                                     minutes, accounting
                                                                                                  accounting
         records,                tally or
         records, data sheet, tally     or similar
                                            similar freight
                                                     freight documents,
                                                               documents, computer
                                                                             computer printout,
                                                                                        printout, electronic
                                                                                                    electronic
         mail,  computer disk,
         mail, computer            and all
                            disk, and    all other
                                              other memorials
                                                      memorials of  of any
                                                                        any conversations,
                                                                             conversations, meetings
                                                                                                meetings and
                                                                                                           and
         conferences, by
         conferences,   by telephone
                            telephone or or otherwise,
                                             otherwise, andand any
                                                                 any other writing
                                                                            writing or recording whichwhich is
         in your possession, custody or control
                                              control oror in      possession, custody or control
                                                            in the possession,                 control of any
         director,
         director, officer,
                   officer, employee,
                             employee,servantservantororagent
                                                           agentofofyours
                                                                      yoursororyour
                                                                                yourattorneys.
                                                                                      attorneys. The tenn term
         "documents"
         "documents" shall
                         shall also   include the
                                also include     the files
                                                      files in   which said
                                                             in which    said documents
                                                                               documents areare maintained.
                                                                                                 maintained.
         Electronically stored information should be produced produced in PDF format.
                                                                                 fonnat.

   E.    "You," "Your," "Yours", "Defendants"
         "You," "Your,"          "Defendants" and "Defendant"
                                                  "Defendant" means
                                                              means all Defendants in this
         case.

                                                 14 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 15 of 25 PageID #: 67




    F.   In each
         In each instance where you
                                you are asked
                                         asked to identify or to state the identity of
                                                                                    of a person,
                                                                                         person, or
         where
         where the  answer to an
                the answer    an Interrogatory
                                  Interrogatory refers
                                                 refers to    person, state
                                                        to a person,   state with
                                                                             with respect
                                                                                   respect to
                                                                                            to each
                                                                                                each
         such person:

               1. His oi•
               1.     or her
                          her name;

               2. His
                  His or her
                         her last
                              last known
                                    known business
                                           business and
                                                     and residence
                                                          residence address
                                                                     address and
                                                                              and telephone
                                                                                   telephone
                  number; and

               3. His
                  His or
                       or her
                           her business
                                business affiliation
                                          affiliation or  employment atat the
                                                       or employment       the date     the
                                                                               date of the
                  transaction, event or matter
                                        matter referred to.

    G.   If you
         lf you decide
                 decide that one
                             one question
                                   question is
                                             is not
                                                not simply
                                                    simply one
                                                             one question
                                                                  question and
                                                                            and plaii
                                                                                plan to
                                                                                      to object   based
                                                                                          object based
         upon rnore
         upon   more than
                       than 25 interrogatories,
                                 interrogatories, you
                                                    you are   instructed to
                                                        are instructed       skip that
                                                                         to skip   that question
                                                                                         question and
                                                                                                    and
         continue
         continue to answer what you consider                                     answering only the
                                         consider to be only one question, by answering
         first                    questions. By answering
         first 15 alleged single questions.       answering any         numbered question, you are
                                                               any one numbered
         hereby admitting
         hereby   admitting that
                             that one
                                  one number     question isis in
                                       number question         in fact      question and
                                                                  fact one question   and waive
                                                                                            waive any
                                                                                                    any
         objection based upon a limit of interrogatories.
                                           interrogatories.

    H.   "Plaintiff'  and "PLAINTIFFS"
         "Plaititiff' and "PLAINTIFFS" includes
                                             includes all Plaintiff, and
                                                      all Plaintiff,     refers to a single
                                                                     and refers      single Plaintiff
                                                                                            Plaintiff
         or multiple Plaintiffs, if applicable.

    I.   "Property"            property at issue in the lawsuit.
         "Propei-ty" means the propei-ty

    J.   "Lawsuit" means this lawsuit.




                                             15
                                             15 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 16 of 25 PageID #: 68




              PLAINTIFF'S
              PLAINTIFF'S REQUEST FOR DISCLOSURE
                                      DISCLOSURE TO
                                                 TO DEFENDANT

       Pursuant to Texas Rule of Civil Procedure 194, you are hereby requested to disclose,
                                                                                  disclose, within

fifty (50) days of service of
                           of this request, the information or material
                                                               material described in Rule
                                                                                     Rule 194.2(a)-(k),

as described below:


       (a)     the correct names of the parties to the lawsuits;


       (b)     the name, address, and telephone number of any potential
                                                              potential parties;


       (c)     the legal theories and,
                                  and, in
                                       in general,
                                          general, the
                                                   the factual
                                                       factual basis
                                                               basis of
                                                                     of Plaintiffs'
                                                                        Plaintiffs' claims;


       (d)     the amount and any method of calculating economic damages;


       (e)
       (e)                 address and
               the name, address    and telephone
                                        telephone number
                                                   number ofof persons
                                                               persons having
                                                                        having lcnowledge
                                                                                knowledge of relevant
                                                                                               relevant
               facts, and a brief statement
                                  statement of each
                                               each identified
                                                    identified person's
                                                                person's connection with the case;


       (1)
       (f)     for any testifying
                       testifying expert:
               (1)     the expert's name, address and telephone number;
               (2)     the subject matter on which the expert will testify;
               (3)
               (3)     the general substance
                                     substance ofof the expert's mental impressions and opinions and a
                       brief summary
                       brief  summary of  of the
                                              the basis  of them,
                                                  basis of   them, oror if the expert
                                                                                expert is
                                                                                        is not
                                                                                            not retained
                                                                                                 retained by,
                                                                                                           by,
                       employed,
                       employed, or     otherwise subject
                                     or otherwise     subject to   the control
                                                               to the   control ofofPlaintiffs,
                                                                                     Plaintiffs, documents
                                                                                                   documents
                       reflecting such information;
               (4)     if the expert is retained, employed
                                                    employed by by or otherwise
                                                                       otherwise subject
                                                                                   subject to the control
                                                                                                    control of
                       Defendant:
                       (A)          documents, tangible things,
                                all documents,             things, reports,
                                                                    reports, models, or data
                                                                                          data compilations
                                                                                                compilations
                                that
                                that have
                                     have been
                                           been provided
                                                  provided to,
                                                             to, reviewed
                                                                 reviewed by,by, or
                                                                                 or prepared
                                                                                    prepared by            the
                                                                                                by or for the
                                expert in
                                       in anticipation
                                          anticipation of
                                                        of the
                                                            the expert's
                                                                expert's testimony;
                       (B)      the expert's current resume and bibliography;


       (g)     any indemnity or insuring agreements;


       (h)     any settlement agreements, described in Rule 192.3(g);


       (i)     any witness statements, described in Rule 192.3(h);

                                                  16 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 17 of 25 PageID #: 69




      (j)   all medical records
            all medical   records and        that are reasonably
                                   and bills that     reasonably related
                                                                 related to                  damages
                                                                          to the injuries or daniages
            asserted or, in lieu thereof, an authorization permitting the disclosure of such rnedical
                                                                                              medical
            records and bills;


      (k)
      (k)   all medical records and bills obtained
                                          obtained by the
                                                      the responding party by the
                                                                              the responding party
            by virtue of an authorization furnished by the requesting party.




                                            17
                                            17 of 25
                                               of'25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 18 of 25 PageID #: 70




         PLAINTIFF'S FIRST SET OF INTERROGATORIES TO DEFENDANT

 1.
 1.    Identify
       Identify the
                 the name,
                     name, address,
                           address, and
                                     and role
                                         role in
                                              in the
                                                 the claim
                                                     claim made
                                                           inade the basis of this Lawsuit, if any,
                                                                                               any,
       for all persons providing information for the answers these interrogatories.

       ANSWER:



 2.    Identify all
                all persons
                    persons and/or entities who handled
                                   entities who handled the
                                                        the claim
                                                            claim made
                                                                  made the
                                                                       the basis of the Lawsuit
                                                                                        Lawsuit
       on behalf of Defendant.

       ANSWER:
       ANS WER:



 3.    Do(es)
       Do(es) Defendant(s)
                Defendant(s) contend
                               contendthat
                                         that Plaintiff(s)
                                              Plaintiff(s)failed
                                                             failedto
                                                                    to provide
                                                                       provide proper
                                                                                proper notice
                                                                                         notice of the
                                                                                                    the
       claim made
              made the basis of this Lawsuit under either
                                                      either the policy or the Texas Insurance Code,
       and, if so, describe how the notice was deficient,
                                               deficient, and
                                                           and identify
                                                               identify any resulting prejudice caused
       to Defendant(s).

       AN S WER:
       ANSWER:


 4.   Do(es)
      Do(es) Defendant(s)
              Defendant(s)claim
                            claimthat
                                   thatPlaintiff(s)
                                         Plaintiff(s)failed
                                                       failedtotomitigate
                                                                  mitigatehis
                                                                            hisororher
                                                                                    herdamages?
                                                                                        damages? lf
                                                                                                  If
      so, describe
          describe how Plaintiff failed
                                 failed to do so,
                                              so, identifying
                                                   identifying any
                                                                 any resulting
                                                                      resulting prejudice caused to
      Defendant(s).

      ANS WER:
      ANSWER:


 S.
 5.   Do(es)
      Do(es) Defendant(s)         contend that
               Defendant(s) contend         that Plaintiff(s) failed to
                                                 Plaintiff(s) failed  to provide
                                                                          provide Defendant(s)
                                                                                   Defendant(s) with
                                                                                                  with
      requested documents
      requested   documents and/or
                                and/or information?
                                        information? If so, identify all requests
                                                                         requests to which Plaintiff(s)
                                                                                           Plaintiff(s)
      did not
      did  not respond
                respond and       state whetlier
                            and state   whether you
                                                  you denied
                                                       denied any
                                                                any portion
                                                                     portion of
                                                                              of the
                                                                                 the claim
                                                                                      claim based
                                                                                            based onon
      Plaintiff's(s')
      Plaintiff s(s') failure
                       failure to
                               to respond.
                                   respond.

      ANSWER:



 6.   At the time
              time the
                   the claiin
                        claim made
                               made the
                                      the basis
                                          basis of
                                                of this
                                                     this Lawsuit
                                                          Lawsuit was
                                                                   was investigated
                                                                        investigated and the
                                                                                           the Property
                                                                                               Property
      inspected
      inspected (and
                 (and prior
                       prior to anticipation
                                anticipation of litigation),
                                                 litigation), describe
                                                              describe all damage
                                                                           damage attributable
                                                                                     attributable to the
      storm observed
            observed at at the Property      Defendant(s) or
                               Property by Defendant(s)       or any
                                                                 any persons
                                                                     persons oror entities
                                                                                  entities on
                                                                                           on behalf of
      Defendant(s).

      ANSWER:
                                              18 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 19 of 25 PageID #: 71




 7.    Identify  all exclusions
       Identify all             underthe
                     exclusions under  the Policy
                                           Policy applied
                                                    appliedtotothe
                                                                 the claim
                                                                     claim made
                                                                            made the
                                                                                  the basis
                                                                                      basis of this
                                                                                                 this
       Lawsuit, and for each exclusion identified, state the reason(s) that Defendant(s) relied upon
       to apply that exclusion.

       ANSWER:



 8.    Describe  how Defendant
       Describe how              determined whether
                       Defendant determined  whether overhead
                                                        overhead and
                                                                  and profit
                                                                       profit ("O&P")
                                                                              ("O&P") should
                                                                                        should be
       applied to
       applied  to the claim
                       claim made
                             made the
                                   the basis
                                       basis of
                                             of this
                                                 this Lawsuit,
                                                       Lawsuit, identifying
                                                                 identifying the criteria
                                                                                 criteria for that
                                                                                              that
       determination.
       deten-nination.

       ANSWER:



 9.    Identify all items on the claim made the basis of this Lawsuit to which
                                                                           which Defendant
                                                                                   Defendant applied
       depreciation, stating for each item the criteria used
                                                        used and
                                                             and the age of the item.

       ANS WER:
       ANSWER:


 10.
 10.   To the
       To  the extent
                extent Defendant
                       Defendant utilized
                                    utilized an  estimating software
                                             an estimating     software program
                                                                         program and
                                                                                   and modified
                                                                                        modified the
                                                                                                 the
       manufacturer's settings
       manufacturer's  settings with respect to Plaintiffs' claim, identify those modifications.

       ANSWER:



 11.
 11.   State whether Defendant
                      Defendant applied depreciation  to,the
                                         depreciation to  thetear
                                                              tear off
                                                                   off of                   and/or
                                                                       of the damaged roof and/or
       other debris removal in the claim made the basis of this Lawsuit, identifying the basis for
       that depreciation
       that              and the
            depreciation and  the applicable policy section
                                  applicable policy           under which
                                                     sectionunder     which the
                                                                             the tear         paid
                                                                                 tear off was paid
       under.

       ANCVJFR •
       ANSWER:


 12.   Identify all price
       Identify all price lists used
                                used to prepare
                                        prepare all estimates on the
                                                    estimates on the claim
                                                                     claim made the basis
                                                                                    basis of this
                                                                                             this
       Lawsuit, stating the manufacturer, version, date and geographical area.

       ANSWER:




                                              19 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 20 of 25 PageID #: 72




 13.   To extent Defendant is aware, state whether the estimate(s)
                                                        estimate(s) prepared for the claim made
       the basis of lawsuit
                     lawsuit wrongly
                             wrongly included  or excluded
                                      included or           any item
                                                  excluded any   item or payment.
                                                                         payment. If so,
                                                                                     so, identify
                                                                                          identify
       each
       each item or payment
                      payment and state whether it should
                                                   should have been included
                                                                      included or
                                                                               or excluded
                                                                                  excluded froin
                                                                                             from
       the estimates prepared on the claim made the basis this Lawsuit.

       ANS WER:
       ANSWER:


 14.          extent Defendant is aware, state any violations
       To the extent                                violations of Texas insurance
                                                                        Insurance Code
                                                                                  Code Section
       541 that were discovered on this claim during the
                                                     the claims
                                                         claims handling
                                                                handling process.

       ANSWER:


 15.   To the extent
              extent Defendant
                     Defendant is aware, state any violations of Texas Insurance
                                                                        Insurance Code
                                                                                  Code Section
       542 that were discovered on this claim during the
                                                     the claims
                                                         claims handling
                                                                handling process.


       ANSWER:




                                            20 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 21 of 25 PageID #: 73




PLAINTIFF'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO DEFENDANT -



 1.
 l.    The following insurance documents issued for the Property as identified in the Petition:

           a. the policy at
                         at issue
                            issue for
                                  for the
                                       the SEPTEMBER
                                           SEPTEMBER 28,
                                                     28, 2018 as identified in the

               Petition; and

           b. the policy declarations page for the 3 years preceding the stook
                                                                         storm and
              any endorsements.

       RESPONSE:


 2.    Produce underwriting
       Produce   underwriting files
                               files and documents relating
                                     and documents   relating to
                                                               to the underwriting for all   insurance
                                                                                        all insurance
       policies for the Property at issue. This request is limited
                                                           limited to the past 5 years. To the
                                                                                            the extent
                                                                                                extent
       Defendant contends that the underwriting file
                                                   file or documents
                                                           documents older than 5 years impact the
       damages
       dainages or coverage, produce that underwriting file or document.

       RESPONSE:



 3.
 3.    All documents relating
       All documents   relating to
                                to the condition or damages
                                   the condition    damages of the Property
                                                                   Property or
                                                                            or any
                                                                                any insurance
                                                                                     insurance
       claim on the Property.

       RESPONSE:



 4.    All documents
           documents relating
                       relating to any
                                   any real
                                        real property
                                             property insurance
                                                       insurance claims made by the  Plaintiff(s).
                                                                                 the Plaintiff(s).
       This request is
       This request     limited to
                     is limited  to the
                                     the past
                                          past 55years.
                                                  years. To
                                                          Tothe
                                                             theextent
                                                                 extentDefendant
                                                                        Defendant contends
                                                                                   contends that
                                                                                              that
       docuinents older than 5 years impact the damages or coverage, produce that document.
       documents
       RESPONSE:


 5.
 5.    All              information to any third party about the Property, the Plaintiff(s),
       All requests for information                                            Plaintiff(s), or the
       claims made the basis of this Lawsuit.

       RESPONSE:



 6.
 6.   All documents used to instruct, advise, guide, inform,
                                      advise, guide, inform, educate,
                                                             educate, or assist provided to any
                                                       Lawsuit that related to the adjustment of
      person handling the claim made the basis of this Lawsuit
                                              21 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 22 of 25 PageID #: 74




        this type of claim, i.e., hail property damage.

        RESPONSE:
        RESPONSE:



7.     All documents
       All  documents received
                        received (prior
                                   (prior to litigation)
                                              litigation) directly
                                                          directly or
                                                                   or indirectly
                                                                       indirectly from
                                                                                   from Plaintiff(s)
                                                                                         Plaintiff(s) or
                                                                                                      or
       created by Plaintiff(s) related to the Property made the basis ofof this lawsuit. This request is
                                        the extent
       limited to the past 5 years. To the  extent Defendant contends that any document older than
       5 years impact the damages or coverage, produce that document.

        RESPONSE:
        RESPONSE:



 8.
 8.     Produce aa copy
        Produce      copy of all price
                                 price lists
                                        lists used
                                              used to
                                                   to prepare
                                                      prepare any
                                                                any estimates
                                                                      estimates for the claim
                                                                                        claim made
                                                                                               made the
                                                                                                      the
        basis of
              of this Lawsuit. To the extent the pricelist is an unmodified pricelist from a third party,
        you
        you can
             can reference
                   reference the
                             the vendor
                                  vendor and
                                           and version
                                                version of
                                                         of the
                                                             the pricelist
                                                                  pricelist with
                                                                            with a stipulation
                                                                                   stipulation that
                                                                                               that it
                                                                                                    it is
        unmodified.

        RESPONSE:
        RESPONSE:



 9.
 9.     A complete
           complete copy
                       copy the persomiel
                                  personnel file related
                                                    related to
                                                             to performance
                                                                 performance (excluding
                                                                                 (excluding medical
                                                                                             medical andand
        retirement
        retirement information)
                     information) for
                                   for all
                                       all people
                                           people and
                                                    and his managers and/or
                                                                        and/or supervisors
                                                                                 supervisors who directly
                                                                                                  directly
        handled
        handled the
                  the claim
                       claim made the
                                    the basis
                                          basis of
                                                of this
                                                    this Lawsuit,
                                                          Lawsuit, including
                                                                    including all
                                                                                all documents
                                                                                     documents relating
                                                                                               relating toto
        applications for einployment,
                          employment, fonner                  resumes, last
                                         former and current resumes,     last known
                                                                              known address, job title, job
        descriptions, reviews, evaluations, and all drafts or versions of requested docuinents.
                                                                                          documents. This
        request is limited to the past 5 years.

        RESPONSE:


 10.
 10.   If an engineer and/or engineering firm evaluated the Property, produce all reports written at
       the request of Defendant by that engineer or engineering firm within the last 5 years. This
       request is limited to the extent that the engineer and/or engineering firm was used during
       claims handling.

        RESPONSE:



 11.
 11.    All  documents relating
        All documents    relating to issues
                                      issues of
                                              of honesty,
                                                  honesty, criminal
                                                            criminal actions,
                                                                      actions, past
                                                                               past criminal
                                                                                     criminal record,
                                                                                               record,
        criminal
        criminal conduct,
                  conduct, fraud
                            fraud investigation
                                   investigation and/or
                                                  and/or inappropriate   behavior which
                                                         inappropriate behavior    which resulted
                                                                                          resulted in
        disciplinary action
        disciplinary action by
                             by Defendant
                                Defendant of any person(s)        entity(ies) who handled the claim
                                                    person(s) or entity(ies)                     claim
                                                                                                 made
        made the basis of this Lawsuit, the Plaintiff(s) or any person assisting on the claim inade
                                                 22 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 23 of 25 PageID #: 75




        the basis of this Lawsuit.

        RESPONSE:


 12.
 12.    All  documents relating
        All documents    relating toto work
                                        work performance,
                                               performance, claims
                                                              claims patterns,
                                                                      patterns, claiins
                                                                                 claims problems,
                                                                                         problems,
        commendations,
        coinmendations, claims   trends, claims
                         claiins trends, claims recognitions,
                                                recognitions, and/or
                                                              and/or concerns
                                                                     concerns for any person who
        handled the claim made the basis of this Lawsuit.

        RESPONSE:



 13.
 13.    All Simsol
        All  Simsol Management
                     Management reports
                                      reportsthat
                                               that include
                                                     include this
                                                              this claim
                                                                   claim in  any way,
                                                                          in aiiy  way, this
                                                                                         this Policy,
                                                                                               Policy, the
                                                                                                        the
        amount
        ainount paid      this Policy
                 paid on this  Policy and/or
                                        and/or referencing
                                                referencing any person
                                                                  person who handled the  the claim
                                                                                              claim made
                                                                                                     made
        the basis of this Lawsuit
                          Lawsuit relating
                                    relating to claims arising out of the hail
                                                                            hail storrns
                                                                                 storms occurring
                                                                                         occurring in the
        county of suit
                   suit on or about
                              about the
                                     the SEPTEMBER
                                         SEPTEMBER 28, 2018 'claimed claimed by Plaintiff(s).

        RESPONSE:
        RF.CPONCF.•




 14.
 14.                               Defendant and
        All documents between Defendant                                                handled the
                                              and any person(s) and/or entity(ies) who handled
        claim made the basis of of the
                                    the Lawsuit
                                        Lawsuit regarding
                                                regarding docuinent
                                                          document retention policy in effect at the
        time of Plaintiffs' claim.

        RESPONSE:



15.
15.    The
       The claim
           claim file
                  file related
                       related to  the claim
                               to the   claim made
                                              made the
                                                     the basis
                                                          basis of
                                                                 ofthis
                                                                     thislawsuit,
                                                                           lawsuit, including
                                                                                     including all
                                                                                               all
       communications between Plaintiff and
                                        and Defendant,
                                             Defendant, and
                                                        and any
                                                            any of
                                                                of Defendant's
                                                                   Defendant's agents.

       RESPONSE:




                                                 23 of 25
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 24 of 25 PageID #: 76




           PLAINTIFF'S
           PLAINTIFF'S FIRST
                       FIRST REQUEST
                             REQUEST FOR
                                     FOR ADMISSION
                                         ADMISSION TO DEFENDANT
                                                      DEFENDANT



  REQUEST FOR ADMISSION
              ADMISSION NO. 1.

  Admit you committed statutory bad faith in adjusting Plaintiff's claim.

  RESPONSE:



              ADMISSION NO.
  REQUEST FOR ADMISSION NO. 2.

  Admit you committed con-unon   bad faith
                      common law bad faith in
                                           in adjusting
                                              adjusting Plaintiff's
                                                        Plaintiff's claim.

  RESPONSE:


  REQUEST FOR ADMISSION
              ADMISSION NO.
                        NO. 3.

  Admit you breached the insurance agreement by failing to pay the full amount owed there
  under.

  RESPONSE:


  REQUEST FOR
          FOR ADMISSION
              ADMISSION NO.
                        NO. 4.

  Admit you breached the insurance agreement by failing to pay the full amount owed there
  under on a timely basis.

  RESPONSE:



  REQUEST FOR
          FOR ADMISSION
              ADMISSION NO.
                        NO. 5.

  Admit you breached the Texas Prompt Paymerit
                                        Payment Act by failing to pay the full amount owed
                        timely fashion.
  under the policy in a tiinely

  RESPONSE:




                                             25 of 25
                                                              I
Case 4:20-cv-00278-ALM Document 4 Filed 04/03/20 Page 25 of 25 PageID
                                                                  T.
                                                                    0 4Y #: U.77 POSTAGE;;," PITNEY
                                                                              S" POSTAGE,:;s•
                                                                         " U.S.               PITNEY BOWO
                                                                                                     BOWE.
                                                                                                      I
                                                                             71. 1;;:4 .
                                                                                            •-   r
                                                 - --                •                     •";
                                                                                             •7            -
                                                                                  ) 1•!i ZIP 76209
                                                                                              76209 S        050
                                                                             1[7-    ;:    02 4t;
                                                                                              4V
                                                                             4--     •1' . 0000357553MAR
                                                                                           0000357553 MAR 1212202C
                                                                                                                2020




                                                                         •
